Citation Nr: 1714655	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1974 to March 1975.  He was honorably discharged.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a June 2009 written statement, the Veteran requested both a video conference hearing and a travel board hearing.  The RO scheduled a Travel Board hearing at the Houston RO for April 21, 2015.  The Veteran is incarcerated.  On April 9, 2015, a representative from the Texas Department of Criminal Justice informed the RO that it was unable to transport offenders to VA hearings and arrangements could be made for a VA representative to meet the offender at the Texas Department of Criminal Justice.  Such hearings are unavailable, as hearings before the Board may be held in Washington, D.C. or at a VA facility.  38 C.F.R. § 20.705.  As neither the Veteran nor his representative appeared for the April 2015 travel board hearing at the Houston RO, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the Board remanded the claim to the RO to obtain a new medical opinion.  The Board stated that the examiner should comment on the September 1974 in-service complaints regarding the ankles, the May 2006 x-ray report showing mild degenerative changes to both ankle joints, and the August 2006 private x-ray report showing osteoarthritic changes of the left ankle.  

The July 2016 VA medical opinion did not address the May 2006 and August 2006 x-rays.  A new medical opinion is therefore required that complies with the Board's May 2015 remand orders.  See Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if there are any additional records of current treatment he wishes VA to consider in connection with the claim, which records should be sought after securing any necessary release.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service ankle condition(s).  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, provide the claims file to a qualified examiner other than an examiner who issued the July 2016 or January 2013 medical opinion.  

This person is requested to review the record and opine as to whether it is at least as likely as not that any current right and/or left ankle condition is related to or had its onset during service.

The opinion provider should comment on the September 1974 in-service complaints regarding the ankles, the May 2006 x-ray report showing mild degenerative changes to both ankle joints, and the August 2006 private x-ray report showing osteoarthritic changes of the left ankle. 

All opinions expressed must be accompanied by a complete rationale.  If, for any reason, the provider is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the provider should explain that conclusion.   

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

